Citation Nr: 0011959	
Decision Date: 05/05/00    Archive Date: 05/12/00

DOCKET NO.  98-19 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for 
organic heart disease, to include organic heart disease due 
to tobacco use in service.

2.  Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for 
anxiety.

3.  Entitlement to service connection for nicotine addiction.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from August 1954 to May 
1958.

The new and material issues on appeal come before the Board 
of Veterans' Appeals (Board) from an August 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) located in North Little Rock, Arkansas.  The 
nicotine addiction claim is on appeal from an October 1998 
decision of the RO.

The issues noted as part of an "Exhibit B 
Precertification/Certification Worksheet," dated in July 
1999, are entitlement to service connection for anxiety and 
entitlement to service connection for organic heart disease.  
In September 1995, the RO denied entitlement to service 
connection for anxiety and denied a claim to reopen a claim 
for service connection for organic heart disease.  The 
veteran was notified of that decision and of his appellate 
rights in a letter dated in September 1995.  He did not 
appeal that decision.  Therefore, the September 1995 rating 
decision is final.  38 U.S.C.A. § 7105 (West 1991).  
Accordingly, the issues are as stated on the title page of 
this decision.  The anxiety issue will be discussed in the 
REMAND portion of this decision.


FINDINGS OF FACT

1.  By decision entered in September 1995 the RO denied a 
claim to reopen a claim for service connection for organic 
heart disease.  The veteran was notified of that 
determination but did not initiate an appeal within one year.  
Evidence received since the time of the September 1995 
decision is so significant by itself or in connection with 
evidence previously assembled that it must be considered in 
order to fairly decide the merits of the veteran's claim.

2.  Most service medical records are unavailable; however, 
lay evidence reveals that the veteran complained of chest 
pain and shortness of breath after service.

3.  Current medical evidence shows that the veteran has 
organic heart disease.

4.  A treatment note prepared by a VA physician, W. Wells, 
M.D., and submitted by the veteran in February 1998, stated 
the physician's medical opinion that the veteran's current 
cardiovascular problems are related to his medical problems 
in service.

5.  There is no competent medical evidence of nicotine 
dependence in service or any time thereafter.


CONCLUSIONS OF LAW

1.  New and material evidence has been received sufficient to 
reopen the claim of entitlement to service connection for 
organic heart disease.  38 U.S.C.A. §§ 1110, 1131, 5108, 7105 
(West 1991); 38 C.F.R. §§ 3.156, 20.1103 (1999).

2.  The veteran's claim of entitlement to service connection 
for organic heart disease is well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).

3.  The claim for entitlement to service connection for 
nicotine addiction is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Organic Heart Disease

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303(a) (1999).  In addition, certain chronic 
diseases, including cardiovascular-renal disease, may be 
presumed to have been incurred during service if they first 
become manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309(a) 
(1999).

By decision entered in January 1975 the RO disallowed service 
connection for organic heart disease.  The evidence available 
at the time of that decision included a September 1974 
statement from a private physician; a November 1974 VA 
examination report; and a VA hospital summary for a period of 
hospitalization in November and December 1974 for organic 
heart disease, to include arteriosclerotic heart disease, 
coronary artery disease, with recent myocardial infarction, 
and angina pectoris.  The service medical records were not 
available at that time.  The veteran was notified of that 
decision and of his appellate rights, but he did not initiate 
an appeal within one year.  That decision is final.

By decision entered in August 1977 the RO again disallowed 
service connection.  The additional evidence available at the 
time of that decision included several lay statements dated 
in 1975, a January 1974 statement from a private physician, a 
June 1977 VA examination report, and an April 1958 service 
separation examination which was submitted by the veteran.  
Although the rating action did not specifically reference the 
heart disability, the RO construed a November 1977 statement 
as a notice of disagreement with a denial of service 
connection for the heart disability in August 1977.  He was 
issued a statement of the case in March 1978 which 
specifically noted that the service separation examination 
had been considered.  He did not perfect his appeal, thus 
that decision is also final.  

By decision entered in September 1995 the RO again disallowed 
the claim, finding that new and material evidence had not 
been submitted on the issue.  The additional pertinent 
evidence available at the time of that decision included 
several statements from private physician dated from 1971 to 
1977.  The veteran was notified of that decision and of his 
appellate rights, but he did not initiate an appeal within 
one year.  That decision is also final.  

As a result, his current claim of service connection for 
organic heart disease may be considered on the merits only if 
new and material evidence has been received since the time of 
the last final disallowance.  38 U.S.C.A. §§ 5108, 7104, 7105 
(West 1991 & Supp. 1999); Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Id.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).  The Board notes that the 
RO did not adjudicate the appellant's organic heart disease 
claim as a claim to reopen.  However, in light of the Board's 
finding that new and material evidence has been submitted in 
this case, the Board finds that no prejudice will result to 
the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993)

Evidence is considered "new" if it was not of record at the 
time of the last final disallowance of the claim and if it is 
not merely cumulative or redundant of other evidence that was 
then of record.  38 C.F.R. § 3.156(a) (1999); Struck v. 
Brown, 9 Vet. App. 145, 151 (1996); Blackburn v. Brown, 8 
Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. App. 95, 98 
(1993).  "Material" evidence is evidence which bears 
directly and substantially upon the specific matter under 
consideration, and which by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (1999); Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  In determining whether evidence is 
new and material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Additional evidence has been received since the time of the 
RO's September 1995 denial.  This evidence includes copies of 
VA treatment records dated from April 1997 to May 1998; VA 
examination reports dated in April 1997 and April 1998; two 
commercially-prepared audiocassette tapes; lay statements 
dated in May, June, and October 1997; private treatment 
records dated from July 1961 to December 1971, August 1984, 
and September 1995; and statements from the veteran.  In 
particular the additional evidence includes a treatment note 
prepared by a VA physician, W. Wells, M.D., and submitted by 
the veteran in February 1998, which stated Dr. Wells' medical 
opinion that the veteran's current medical condition, an 
apparent reference to his cardiovascular disability, is 
related to medical problems in service.

The Board finds that this additional evidence, considered 
together with the evidence previously assembled, is 
sufficient to warrant reopening of the veteran's claim.  The 
additional evidence is "new" in that it was not previously 
before the RO when the RO adjudicated the veteran's claim in 
September 1995.  Much of the "new" evidence is also 
"material," inasmuch as it provides further support for the 
diagnosis of organic heart disease and indicates that the had 
medical problems in service which can be linked to his 
current heart problems.  New and material evidence having 
been submitted, the veteran is entitled to have his claim 
considered de novo.

A veteran who submits a claim for benefits to the VA shall 
have the burden of offering sufficient evidence to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  See 38 U.S.C.A. § 5107(a) (West 1991).  In 
the absence of evidence of a well-grounded claim, there is no 
duty to assist the veteran in developing the facts pertinent 
to his claim, and the claim must fail.  Epps v. Gober, 126 
F.3d 1464, 1467- 68 (Fed. Cir. 1997).

As an initial matter, the Board notes that, with the 
exception of the discharge examination report, the remainder 
of his service medical records are unavailable, presumably 
having been destroyed in a fire at the National Personnel 
Records Center in 1973.  The United States Court of Appeals 
for Veterans Claims (Court), in O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991), held that the Board's obligation to explain 
its findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule is "heightened" where the service 
medical records are presumed destroyed.  The Board must point 
out, however, that VA has attempted on several occasions to 
obtain these records from all potential sources, including 
the National Personnel Records Center.

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, supra, at 1468; Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996) (per curiam) (table).  Where the determinative 
issue involves medical causation or etiology, or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  Epps, at 
1468.  Further, in determining whether a claim is well-
grounded, the supporting evidence is presumed to be true and 
is not subject to weighing.  King v. Brown, 5 Vet. App. 19, 
21 (1993).

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage, supra, at 495-97 (1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, at 496.  Moreover, a 
condition "noted during service" does not require any type 
of special or written documentation, such as being recorded 
in an examination report, either contemporaneous to service 
or otherwise, for purposes of showing that the condition was 
observed during service or during the presumption period.  
Id. at 496-97.  However, medical evidence of noting is 
required to demonstrate a relationship between the present 
disability and the demonstrated continuity of symptomatology 
unless such a relationship is one as to which a lay person's 
observation is competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

In this regard, the Board notes that the veteran's claim is 
well grounded.  He has a current diagnosis of organic heart 
disease, and the record contains medical evidence which links 
the current diagnosis of organic heart disease to medical 
problems in service.  See 38 U.S.C.A. § 5107(a) (West 1991); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Accordingly, 
the Board finds that the claim for organic heart disease is 
well grounded.

Nicotine Addiction

The veteran asserts, in essence, that he is addicted to 
nicotine as a result of his beginning to have regularly 
smoked cigarettes following his service enlistment.  He added 
that once he began this habit he continued to smoke in excess 
of a pack of cigarettes per day.  See VA Form 21-4138, 
Statement in Support of Claim, dated in November 1998.  

Review of the only service medical record of record, the 
Report of Medical Examination at discharge, dated in April 
1958, showed that clinical evaluation of the veteran was 
normal.  There was no reference to the veteran's use of 
tobacco products.  

As an initial matter, it is noted that in July 1998, the 
Internal Revenue Service Restructuring and Reform Act of 1998 
(IRS Reform Act) was enacted into law as Public Law No. 105- 
206.  In pertinent part, the IRS Reform Act prohibits service 
connection of a death or disability on the basis that it 
resulted from an injury or disease attributable to the use of 
tobacco products by a veteran during the veteran's service.  
112 Stat. 685, 865-66 (1998) (to be codified at 38 U.S.C. § 
1103).  The new section 1103 does not, however, affect 
veterans and survivors currently receiving benefits and 
veterans and survivors who filed claims on or before June 9, 
1998.  As such, since the veteran's claim was filed in 
December 1997, before June 9, 1998, the adjudication thereof 
is not affected by the IRS Reform Act.

Because of the specific nature of the current appellate 
claim, and particularly in light of VA's obligation to fully 
inform the appellant as to what is required for such a claim 
to be successful pursuant to Robinette v. Brown, 8 Vet. App. 
69 (1995), the Board finds that it would be productive to 
cite certain pertinent guidelines, to include the most recent 
VA General Counsel Precedent Opinion in this matter.  The 
Board is bound in its decisions by the precedent opinions of 
VA General Counsel.  See 38 U.S.C.A. § 7104(c) (West 1991).

VAOPGCPREC 19-97 was prepared in response to an inquiry 
regarding under what circumstances service connection may be 
established for tobacco-related disability or death on the 
basis that such disability or death is secondary to nicotine 
dependence which arose from a veteran's tobacco use during 
service.  VAOPGCPREC 19-97 provides that, if a claimant can 
establish that a disease or injury resulting in disability or 
death was a direct result of tobacco use during service, 
e.g., damage done to a veteran's lungs by in-service smoking 
gave rise to lung cancer, service connection may be 
established without reference to section 38 C.F.R. § 3.310(a) 
which provides for "secondary service connection."  
However, where the evidence indicates a likelihood that a 
veteran's disabling illness had its origin in tobacco use 
subsequent to service, and the veteran developed a nicotine 
dependence during service which led to continued tobacco use 
after service, the issue then became whether the illness may 
be considered secondary to the service-incurred nicotine 
dependence pursuant to 38 C.F.R. § 3.310.

The 1997 Opinion cited VAOPGCPREC 2-93, which held that 
whether nicotine dependence was a disease for compensation 
purposes was an adjudicative matter to be resolved by 
adjudicative personnel based on accepted medical principles.  
The threshold question was whether nicotine dependence could 
be considered a disease within the meaning of the veterans' 
benefit laws, and, in that regard, further VA guidelines 
which held in the affirmative were referenced.

The VA's Under Secretary for Health has concluded that 
nicotine dependence may be considered a disease for VA 
compensation purposes.  See USB Letter 20-97-14 (July 24, 
1997).  Therefore, the two principal questions which must be 
answered by adjudicators in resolving a claim for benefits 
for tobacco-related disability secondary to nicotine 
dependence are: (1) whether the veteran acquired a dependence 
on nicotine during service; and (2) whether nicotine 
dependence which arose during service may be considered the 
proximate cause of disability occurring after service.  With 
regard to the first question, the determination of whether a 
veteran is dependent on nicotine is a medical issue.  

The Opinion further noted that in a case where, as a result 
of nicotine dependence acquired in service, a veteran 
continued to use tobacco products following service, the 
decision would have to be made whether the post-service usage 
of tobacco products was the proximate cause of the disability 
upon which the claim is predicated (as opposed to the 
inservice usage of those products).  The 1997 Opinion also 
held that with regard to proximate causation, if it is 
determined that, as a result of nicotine dependence acquired 
in service, a veteran continued to use tobacco products 
following service, adjudicative personnel must consider 
whether there is a supervening cause of the claimed 
disability which severs the causal connection to the service-
acquired nicotine dependence.

The July 1997 USB letter referred to an earlier all-station 
letter dated in January 1997, which discussed at length the 
criteria required for a claim to meet the well-groundedness 
threshold.  Specifically, in pertinent part, for claims 
alleging a direct link between tobacco use in service and a 
current disability, the claimant must provide medical 
evidence of a current disability, medical or lay evidence of 
tobacco use in service, and medical evidence of a 
relationship between the current disability and tobacco use 
during active service in order to establish a well-grounded 
claim.

On the other hand, once a well-grounded claim has been 
received, there was a responsibility to execute VA's duty to 
assist.  Citing a May 1997 Under Secretary for Health 
document, the letter held that nicotine dependence is a 
disease, and as such, each decision must then specifically 
address the remaining two elements, i.e. whether the veteran 
acquired a dependence on nicotine in service; and whether 
that dependence may be considered the proximate cause of 
disability resulting from the use of tobacco products by the 
veteran under General Counsel and regulatory definitions.

Review of postservice medical evidence of record includes 
private and VA medical records dated from 1961 to 1998.  
Review of these records shows that the veteran has received 
over the course of many years treatment for various 
disorders, including cardiac and lung-related problems.  A VA 
examination report dated in June 1977 shows that the veteran 
indicated that he was a smoker.  The veteran is shown to have 
submitted numerous lay statements from friends who, in 
essence, all asserted that the veteran had no physical 
problems before his period of active duty, but that, 
following his service separation he suffered from, among 
others, respiratory and cardiac-related problems.  

The veteran was sent a letter in April 1998 where the RO 
sought to obtain certain information from the veteran 
concerning his clam based upon tobacco use in service.  The 
veteran's response to this developmental letter, received by 
VA in November 1998, indicates that he did not begin smoking 
until the time he was in the service where he developed a 
habit, smoking over a pack per day.  

The report of the most recent medical evidence of record, 
shown in the form of a VA examination report dated in April 
1998, shows that the veteran gave a history of starting to 
smoke when he was 20 years of age, smoking approximately a 
pack of cigarettes a day, and that he had continued to smoke.  
The diagnosis was chronic obstructive pulmonary disease.  
However, the Board points out that an opinion as to nicotine 
dependency was not of record.  

For the purposes of well-groundedness, medical evidence that 
nicotine dependence arose in service may consist of a current 
diagnosis of nicotine dependence along with the physicians 
opinion with respect to that dependence having originated in 
service.  Beyond the veteran's assertions, there is no 
evidence of record linking the veteran's claimed nicotine 
dependence to his period of active service.  While the 
veteran claims to have begun to smoke in service, the record 
is devoid of a medical opinion which goes to substantiate the 
veteran's claim that he is addicted to nicotine.  The 
veteran's assertions are insufficient to satisfy the nexus 
requirement because it is not shown that the veteran has any 
medical training or expertise to comment on the medical 
causation for any of the claimed disorders.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

As applied to the facts of this case, the record shows that 
no medical professional has ever diagnosed the veteran as 
having nicotine dependence.  Accordingly, there is no 
competent evidence of current nicotine dependence.  The first 
prong of the Caluza standard for a claim to be well grounded 
is competent evidence of current disability.  There is also 
no competent evidence of the claimed nicotine dependence in 
service.  While the veteran is competent to report that he 
smoked in service, and that his smoking increased in service, 
he would not be competent to diagnose himself as having 
nicotine dependence.  Thus there is no competent evidence for 
the second prong of the Caluza test.

The fact that the veteran smoked in service does not, in and 
of itself, provide a basis to conclude that he was nicotine 
dependent at that time.  Consequently, his lay assertions to 
the effect that he has some form of nicotine dependence 
associated with active service is not competent.  The Court 
has made clear that a lay party is not competent to provide 
probative evidence as to matters requiring expertise derived 
from specialized medical knowledge, skill, expertise, 
training, or education.  Espiritu, supra.

In the absence of competent evidence of current nicotine 
dependence or of such dependence in service, the claim is not 
well grounded and must be denied.  The Board is aware of its 
heightened responsibility to explain its reasons and bases 
and to consider the benefit of the doubt in cases where, as 
in this case, it is shown that a portion of the veteran's 
service medical records are unavailable due evidently to 
destruction in the 1973 fire at the National Personnel 
Records Center, see O'Hare, supra; however, in the absence of 
a medical diagnosis of nicotine dependence, there is simply 
no adequate basis to award service connection.  As detailed 
above, the relevant caselaw requires that the "link" must 
be satisfied by competent medical evidence.  In this case, 
unfortunately for the veteran, there is none.  With these 
factors for consideration, the Board is of the opinion that 
it has done all it can to satisfy the duty to explain its 
reasons and bases under O'Hare, supra, and that case's 
progeny.

Although where a claim is not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to the claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) (West 1991) to advise a claimant of evidence needed 
to complete his or her application.  This obligation depends 
on the particular facts of the case and the extent to which 
the claimant has been advised of the evidence necessary to 
well ground a claim.  See Robinette v. Brown, 8 Vet. App. 69 
(1995).  Here, the Board finds that VA has no outstanding 
duty to inform the veteran of the necessity to submit certain 
evidence to complete his application for VA benefits.  
Nothing in the record suggests the existence of any 
meaningful or relevant evidence that is available which might 
well ground this claim.  In this respect, the Board is 
satisfied that the obligation imposed by section 5103(a) has 
been satisfied.  See Franzen v. Brown, 9 Vet. App. 235 (1996) 
(VA's obligation under sec. 5103(a) to assist claimant in 
filing his claim pertains to relevant evidence which may 
exist or could be obtained) and Wood v. Derwinski, 1 Vet. 
App. 190 (1991) (VA "duty" is just what it states, a duty 
to assist, not a duty to prove a claim).


ORDER

New and material evidence sufficient to reopen a claim for 
entitlement to service connection for organic heart disease, 
to include organic heart disease due to tobacco use in 
service, having been submitted, the claim is reopened.  That 
claim is also well grounded.  To this extent only, the appeal 
is granted.

As a well-grounded claim has not been submitted, service 
connection for nicotine addiction is denied.


REMAND

As noted above, the RO in August 1997 denied the veteran's 
claim for anxiety based on a de novo review of the record; 
however, the Board has concluded that the claim of service 
connection for anxiety may be considered on the merits only 
if new and material evidence has been received since the time 
of the last final disallowance.  The RO did not address 
finality, nor has the veteran been provided with the laws 
regarding finality.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 
1991).

Accordingly, the RO must readjudicate the claim of whether 
new and material evidence has been submitted to reopen a 
claim for service connection for anxiety, and provide the 
veteran a supplemental statement of the case (SSOC) to 
include full and current reference and citation to, as well 
as consideration of, the law and regulations governing the 
submission of new and material evidence to reopen a claim for 
service connection.  See Hodge, supra.  

Concerning the veteran's claim for entitlement to service 
connection for organic heart disease, as indicated above, the 
Board has determined that the veteran has provided new and 
material evidence and that the claim is well grounded.  Once 
it has been determined that a claim is well grounded, the VA 
has a statutory duty to assist the veteran in the development 
of evidence pertinent to that claim.  38 U.S.C.A. § 5107(a) 
(West 1991).

Review of the claims folder reveals that the veteran has been 
receiving medical treatment at VA medical facilities for his 
cardiac problems.  The most recent treatment record shown to 
be on file is dated in December 1997.  Coronary artery 
disease and status post myocardial infarction were diagnosed. 

Based upon the evidence of record, which shows that the 
veteran has been in receipt of VA treatment for cardiac-
related problems, and, in consideration of the above-
mentioned VA medical opinion as to a relationship between the 
veteran's heart problems and his period of service, the Board 
is of the opinion that a contemporaneous and thorough VA 
examination is warranted.  Littke v. Derwinski, 1 Vet. App. 
90 (1990).

Therefore, to ensure the veteran's right of due process, the 
case is REMANDED to the RO for the following development:

1.  The RO should seek to obtain all VA 
treatment records associated with 
treatment afforded the veteran from 
December 1997 to the present.  Any 
records obtained should be associated 
with the claims folder.

2.  Thereafter, the veteran should be 
scheduled for a VA examination by a 
cardiologist to determine the etiology, 
nature, and severity of any 
cardiovascular disease.  The claims 
folder must be made available to and 
reviewed by the examiner in connection 
with the examination.  The examiner is 
requested to render an opinion as to 
whether it is as least as likely as not 
that any heart disease diagnosed is 
related to the veteran's period of active 
service.  The examiner is also requested 
to render an opinion as to whether it is 
as least as likely as not that organic 
heart disease, if diagnosed, is due to 
tobacco use by the veteran in service.  A 
complete rationale for all opinions 
expressed should be included in the 
examination report.

3.  Following completion of the 
foregoing, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
further development is deemed necessary, 
or if the above-discussed development is 
incomplete, appropriate corrective action 
is to be implemented.  

4.  Thereafter, the RO should, following 
any additional development deemed 
necessary, adjudicate the issue of 
whether new and material evidence has 
been submitted to reopen the claim of 
entitlement to service connection for 
anxiety.  The decision should comply with 
the criteria set forth in the Hodge case.  
See also 38 C.F.R. § 3.156(a) (1999).  
The RO should then also readjudicate the 
issue of entitlement to service 
connection for organic heart disease, to 
include organic heart disease due to 
tobacco use in service.  

If any decision remains adverse to the veteran, he and his 
representative, if applicable, should be furnished a SSOC, to 
include the law and regulations applicable to new and 
material evidence, and an opportunity to respond.  
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted as to the 
issues addressed in this remand.  No action is required of 
the veteran until he receives further notice.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	M. C. GRAHAM
	Acting Member, Board of Veterans' Appeals



 

